127 Ga. App. 61 (1972)
192 S.E.2d 714
JENKINS
v.
ALLEN TEMPLE DEVELOPMENT.
47334.
Court of Appeals of Georgia.
Argued July 6, 1972.
Decided September 15, 1972.
Robert S. Travis, for appellant.
Harris C. Bostic, for appellee.
QUILLIAN, Judge.
A lessor who is financially assisted and regulated in the construction, financing and operation of its apartments pursuant to Section 221 (d) (3) of the National Housing Act, 12 USC § 17151 (d) (3), may not fail to renew a lessee's lease and evict her without a showing of good cause. McQueen v. Druker, 438 F2d 781.
The appellant contends there was sufficient evidence to establish that the appellee had good cause to evict the appellant; however, the testimony in question was hearsay and had no probative value.
Judgment reversed. Hall, P. J., and Pannell, J., concur.